Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Claims 1-9 in the reply filed on 01/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 10-12 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the production of a particle foam part" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the holding of foam particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the other mould half", “the mould half”, “the electrical field” in lines 3, 4, and 6 respectively.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLES et al. (2014/0243442) and in further view of BURR et al. (2007/0039943).
	Regarding claims 1, 3, 6, 8, and 9, COLES et al. discloses an apparatus for  production of a particle foam part comprising:
	a mould (40) for molding foam particles such as polypropylene beads [0243] and a heating device for welding the foam particles into a particle foam part wherein the 
	COLES et al. is silent to the heating device to comprise wires or lines made of ceramic.  However, BURR et al. discloses electrically conducting ceramic (16) provided with electric contacts, indicated by continuous lines representing feed lines, to generate the current flow through the electrically conducting ceramic (16) [0039].  The electrically conducting ceramic (116) enables generation of heat precisely at the location where it is required.  As a result, the cavity surface (118) can be rapidly heated up.  The electrically conducting ceramic (116) ensures hereby a high heating capacity in relation to the area being heated [0041].  Such heatable tool is used in plastic processing with molding tools that define a cavity [0005].  It would have been obvious to one of ordinary skill in the art to have modified the lines of the heating device of COLES et al. to be made of ceramic as taught by BURR et al. in light of the advantages associated therewith (i.e., to rapidly heat up the cavity surface).
	Regarding claim 2, COLES et al. discloses channeling fluid along at least one surface of the mould for the cooling step [0053].
	Regarding claim 4-5, COLES et al. discloses dielectric capacitor connected to the mould [0693].
	Regarding claim 7, COLES et al. discloses cooling of the RF electrodes and moulding tool with water [0719] and that the cooling water is applied to both platens when the RF system is either a vertical or horizontal press orientation [0721].  The moulding tool may be fitted with a water jacket for cooling, for example such that the water jacket has channels around its periphery where deionized or distilled water can be circulated [0722].

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742